DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-14, in the “Response to Election / Restriction Filed - 09/08/2021”, is acknowledged. 
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 15-20 are withdrawn, and elected claims 1-14 are examined on their merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:uu 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, (10; Fig 1; [0050] or C 4, L 54) = (element 10; Figure No. 1; Paragraph No. [0050]) or Column No 4, Line Nos. 54). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buchan; Stuart H. et al., (US 4882763 A; hereinafter Buchan) in view of Beisele; Christian (US 6489405 B1; hereinafter Beisele).
1. Buchan teaches a method of making a portion of a microfluidic channel (abstract, C 3, L 49 thru C 4, L 24), the method comprising (see the entire document, Figs 1-5, specifically, as cited below):

    PNG
    media_image1.png
    294
    495
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    486
    477
    media_image2.png
    Greyscale

                   Buchan Figure 2                                         Buchan Figure 5 
10; Fig 1; C 4, L 54), the first pattern representative of morphology of a reservoir rock (C 5, L 10-13); 
etching (C 5, L 20-24) the first pattern into the substrate to form a patterned substrate; 
disposing a second layer of photoresist (photoresist; C 9. L 10) onto the patterned substrate; 
lithographically patterning (C 9. L 6-10) a second pattern into the second layer of photoresist to reveal portions (exposed glass; C 9. L 17-30) of the patterned substrate (Fig 5; C 9. L 30-37); and 
depositing calcite (see below obvious from MPEP § 2144.06.II as a substitute of dyed material filling the pores) onto the exposed portions of the patterned substrate.
The difference between the Buchan and the claimed invention is that the Buchan does not disclose the specific type of filler i.e. calcite, and instead discloses dyed epoxy filling the pores.
On the other hand, in the analogous art, Beisele teaches (C 6, L 5-55) if desired, the modifiers conventionally used in epoxy resin technology may also be added to the epoxy resin formulations of this invention. Such modifiers typically include mineral fillers such as Al.sub.2 O.sub.3.nH.sub.2 O, calcite, silicates, dyes . In effect, Beisele recognizes that calcite and dyes are functionally equivalent materil. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Buchan dye material by Beisele’s calcite material, because they have the equivalent properties, as recognized by Beisele as material for filling layer. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II]. The results would have been predictable, and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
2. The combination of (Buchan and Beisele) as applied to the method of claim 1, further teaches, (the method) further comprising: generating a lithography mask according to an image of the reservoir rock; and lithographically patterning the first pattern into the first layer of photoresist using the lithography mask (FIG. 5 is a reproduction of a photograph of the etched surface of a model plate etched using the template of FIG. 4.).  
3. The combination of (Buchan and Beisele) as applied to the method of claim 1, further teaches, in which lithographically patterning the first pattern into the first layer of photoresist comprises: exposing the first layer of photoresist (C 4, L 54) to energy according to the first pattern; and developing exposed portions (C 5, L 20-24) of the first layer of photoresist.  
4. The combination of (Buchan and Beisele) as applied to the method of claim 3, further teaches, in which (C 3, L 5-24) exposing the first layer of photoresist to an energy beam comprises exposing the first layer of photoresist to an electron beam.  
5. The combination of (Buchan and Beisele) as applied to the method of claim 1, further teaches, in which etching the first pattern into the substrate comprises dry etching (C 9, L3-5) the first pattern into a silicon substrate.  
Buchan and Beisele) as applied to the method of claim 1, further teaches, in which (C 9, L24-67) lithographically patterning the second pattern into the second layer of photoresist comprises: exposing the second layer of photoresist to an energy beam according to the second pattern; and developing the exposed portions of the second layer of photoresist to reveal the portions of the patterned substrate.  
7. The combination of (Buchan and Beisele) as applied to the method of claim 6, further teaches, comprising removing remaining portions of the second layer of photoresist after depositing the calcite (C 9, L6-16)   .  
9. The combination of (Buchan and Beisele) as applied to the method of claim 7, further teaches, in which lithographically patterning a second pattern into the second layer of photoresist comprises patterning a regular geometric pattern into the second layer of photoresist (C 9, L24-67).  
1314. The combination of (Buchan and Beisele) as applied to the method of claim 1, comprising forming a microfluidic device including the microfluidic channel (C 10, L 10-15).
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Buchan; Stuart H. et al., (US 4882763 A; hereinafter Buchan) in view of Beisele; Christian (US  6489405 B1; hereinafter Beisele), and in further view of Hart; Anastasios John  et al (US  20160023904 A1; hereinafter Hart)
8. The combination of (Buchan and Beisele) as applied to the method of claim 7, while further teaches, comprising removing the remaining portions of the second layer of photoresist (C 9, L 15-38), but does not expressly “by a lift-off process”.  
However, in the analogous art, Hart teaches ([0068]) each layer was patterned by lift-off processing, by photolithography (photoresist IX845) followed by ultrasonic agitation in acetone having a ( [0072]) checkerboard pattern, and (Fig 8 ; [0084]) the microtrusses were coated by atomic layer deposition, ALD. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Buchan removing process by Hart’s lift-off process having checkerboard and ALD deposition, since, at least, in lift-off process there may be no need to use separate etchant for removing the residues separately.
10. The combination of (Buchan, Beisele and Hart) as applied to the method of claim 9, further teaches, in which lithographically patterning a second pattern into the second layer of photoresist comprises patterning a checkerboard pattern (Hart [0072]) into the second layer of photoresist.  
11. The combination of (Buchan, Beisele and Hart) as applied to the method of claim 10, further teaches, further teaches, comprising depositing calcite by atomic layer deposition (ALD) (Hart [0084]).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buchan; Stuart H. et al., (US 4882763 A; hereinafter Buchan) in view of Beisele; Christian (US  6489405 B1; hereinafter Beisele), and in further view of Shiao; Shin J. (US  5464473  A; hereinafter Shiao) 
12 and 13. The combination of (Buchan and Beisele) as applied to the method of claim 1, is silent on, in which: 

For claim 13): portions of the patterned substrate without deposited calcite are hydrophilic.  
However, in the analogous art, Shiao teaches (C 3, L 52-64) the substrate materials generally have hydrophilic surface characteristics until the hydrophobic surface coating is applied, wherein other materials that may be present in the backfill and can be used as the substrates of hydrophobic coating substances, include inorganic rock materials, calcite, dolomite, and particles crushed from stones.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to adopt the teaching of Shiao for modified Buchan‘s method, such that thereby:
For claim 12): depositing calcite onto the exposed portions of the patterned substrate comprises rendering the exposed portions of the patterned substrate hydrophobic ( in view of Shiao) ; and  
For claim 13): portions of the patterned substrate without deposited calcite are hydrophilic (in view of Shiao).  
The ordinary artisan would have been motivated to modify the combination of (Buchan and Beisele) in the manner set forth above, at least, since, selection of a known process or configuration based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §21.44.07. See also In reLeshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Therefore, in the instant case, selection of a known process step of Shiao, before the effective filing date of the claimed invention, for modified Lee is held to be obvious and unpatentable over modified Buchan (by Beisele and Shiao).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
September 16, 2021